UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
MICHAEL KARSCH,                    :
                    Plaintiff,     :    17 Civ. 3880 (VM)
     - against -                   :
                                   :
BLINK HEALTH LTD., et al.,         :    DECISION AND ORDER
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiff        Michael    Karsch    (“Karsch”     or   “Plaintiff”)

commenced this action against defendants Blink Health Ltd.,

Geoffrey Chaiken, and Matthew Chaiken (“Defendants”) alleging

securities fraud, common-law fraud, fraudulent inducement or

misrepresentation, breach of contract, breach of the covenant

of good faith and fair dealing, unjust enrichment, breach of

fiduciary    duty,      fraudulent        concealment,    and     negligent

misrepresentation, and seeking a court-ordered accounting.

     By letter dated August 19, 2020, Defendants requested a

premotion conference and set forth the grounds for a proposed

motion for summary judgment. (See “Letter Motion,” Dkt. No.

168.) The Letter Motion raised three primary grounds for

dismissal:      (1)     the     events      triggering    debt-to-equity

conversion under the terms of the parties’ agreement never

materialized, and therefore there was no breach of contract;

(2) Karsch was repaid his initial investment, and therefore

he suffered no recoverable damages for purposes of his fraud

claims;   and    (3)    the     remainder    of   Karsch’s      claims   are


                                     1
duplicative of the breach-of-contract claims, and therefore

those claims should be dismissed as well. By letter dated

August 26, 2020, Plaintiff opposed the Letter Motion. (See

Dkt. No. 170.)

      The   Court    denied   Defendants’           request    in    part   and

withheld judgment in part. (See “March 23 Order,” Dkt. No.

171.) The Court stated that it was not inclined to grant a

motion for summary judgment on Plaintiff’s breach-of-contract

claim because disputed material facts, such as whether any

events triggering conversion based on the parties’ agreements

took place, remain. However, because Defendants had raised

compelling arguments as to why Plaintiff’s various fraud

claims (the “Fraud Claims”) and claims for violation of the

covenant of good faith and fair dealing, unjust enrichment,

negligent misrepresentation, and breach of fiduciary duty

(the “Remaining Noncontractual Claims”) should be dismissed,

Plaintiff was ordered to show cause as to why these claims

should not be dismissed as a matter of law.

      Now   before    the     Court       is    a     motion   for     partial

reconsideration of the March 23 Order, filed by Defendants on

April 6, 2021. (See Motion for Reconsideration, Dkt. No. 174,

and   “Defs.     Mem.,”     Dkt.      No.      175,     collectively,       the

“Reconsideration Motion.”) Plaintiff filed a memorandum of

law in opposition of the Reconsideration Motion on April 20,


                                      2
2021 (see “Opposition,” Dkt. No. 179), and Defendants filed

a   reply    memorandum    of   law       in   further   support   of   the

Reconsideration Motion on April 27, 2020 (see “Reply,” Dkt.

No. 182).

       Also before the Court is Plaintiff’s response to the

order to show cause, which was submitted on April 2, 2021.

(“April 2 Letter,” Dkt. No. 173.) Defendants submitted a reply

to Plaintiff’s April 2 Letter on April 15, 2021. (“April 5

Letter,” Dkt. No. 178.)

       For the reasons set forth below, the Reconsideration

Motion is GRANTED. Further, while the Court will allow the

parties to more fully brief whether the Fraud Claims should

be dismissed, the Remaining Noncontractual Claims are hereby

DISMISSED as a matter of law.

                          I.    LEGAL STANDARD

       Motions for reconsideration are governed by Local Rule

6.3, which is “intended to ‘ensure the finality of decisions

and to prevent the practice of a losing party examining a

decision and then plugging the gaps of a lost motion with

additional matters.’” SEC v. Ashbury Capital Partners, L.P.,

No. 00 Civ. 7898, 2001 WL 604044, at *1 (S.D.N.Y. May 31,

2001) (quoting Carolco Pictures, Inc. v. Sirota, 700 F. Supp.

169,   170   (S.D.N.Y.    1988)).     When     assessing   a   motion   for

reconsideration, a district court must “narrowly construe and


                                      3
strictly apply” Local Rule 6.3 to “avoid duplicative rulings

on previously considered issues” and to prevent the rule from

being used to advance theories not previously argued or as “a

substitute for appealing a final judgment.” Montanile v.

Nat’l Broad. Co., 216 F. Supp. 2d 341, 342 (S.D.N.Y. 2002).

     Reconsideration   is   “an       extraordinary    remedy   to   be

employed   sparingly   in   the       interests   of   finality      and

conservation of scarce judicial resources.” In re Health

Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d 613, 614

(S.D.N.Y. 2000). Accordingly, the Second Circuit has held

that the threshold for granting a motion to reconsider is

“high,” and such motions are generally denied “unless the

moving party can point to controlling decisions or data that

the court overlooked -- matters, in other words, that might

reasonably be expected to alter the conclusion reached by the

court.” Nakshin v. Holder, 360 F. App’x 192, 193 (2d Cir.

2010); see also Shrader v. CSX Transp., Inc., 70 F.3d 255,

257 (2d Cir. 1995) (same).

     “The major grounds justifying reconsideration are ‘an

intervening change of controlling law, the availability of

new evidence, or the need to correct a clear error or prevent

manifest injustice.’” Virgin Atl. Airways, Ltd. v. Nat'l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992); accord

Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable


                                  4
Tr.,    729   F.3d    99,   104     (2d       Cir.   2013).       “[A]   motion    to

reconsider should not be granted where the moving party seeks

solely to relitigate an issue already decided.” Shrader, 70

F.3d at 257; see also Analytical Surveys, Inc. v. Tonga

Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (noting that

reconsideration       “is     not    a    vehicle         for    relitigating     old

issues, presenting the case under new theories, securing a

rehearing on the merits, or otherwise taking a second bite at

the apple” (internal quotation marks omitted)).

       The    decision        to    grant       or    deny        a   motion      for

reconsideration rests within “the sound discretion of the

district court.” Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir.

2009) (citations omitted).

                              II.     DISCUSSION

       The Court finds that the Reconsideration Motion here

meets    this    exacting          standard.         As     to     the    Remaining

Noncontractual        Claims,       the    Court      holds       that    they    are

duplicative      of     Karsch’s          breach-of-contract             claim    and

therefore may be dismissed as a matter of law. The Court will

withhold judgment on the Fraud Claims, however, and will allow

the    parties   to    more    fully      brief      the    appropriateness       of

dismissal of these claims. The Court first addresses the

Reconsideration Motion before turning to the arguments in the

Letter Motion, April 2 Letter, and April 5 Letter regarding


                                          5
dismissal     of    the   Fraud    Claims       and     the    Remaining

Noncontractual Claims.

A.    RECONSIDERATION MOTION

      Defendants have pointed to evidence that the Court had

not previously considered that might reasonably be expected

to alter the Court’s earlier conclusion. The Court indicated

in its March 23 Order that it was not inclined to grant any

motion for summary judgment because there were outstanding

factual issues, such as whether an event triggering a debt-

to-equity conversion had occurred. But Defendants have made

a compelling argument for why this factual issue may not be

material.

      The conversion of Karsch’s debt into equity is governed,

at least in part, by the Convertible Promissory Note (“Note”).

The Note required that Defendants convert Karsch’s debt to

equity if Series A Preferred Shares were issued                  by the

company. There is no dispute that no Series A Preferred Shares

were issued before Karsch was repaid his initial investment,

and therefore, no debt was converted to equity under the terms

of   the   Note.   However,   Karsch   argues    that    his   debt   was

converted to equity before repayment under the terms of a

different agreement called the “Side Letter Agreement.” The

Side Letter Agreement provides:




                                  6
      In the event that the Company creates a new class
      of shares to be issued to Geoffrey Chaiken or
      reclassifies shares currently held by Geoffrey
      Chaiken to shares having superior voting rights on
      a per share basis to the Company’s Series A
      Preferred Shares . . . , Investor shall have the
      option to exchange the Series A Preferred Shares
      issued or issuable upon conversion of the Investor
      Note for such Superior Shares at the time such
      Superior Shares are first issued.

The parties interpret this language differently. Defendants

contend that the Side Letter Agreement only allows Karsch to

upgrade any shares he received pursuant to the Note, meaning

that a conversion event under the Note must first occur before

the Side Letter Agreement’s terms could take effect. Karsch

argues that the “issued or issuable” language of the Side

Letter   Agreement,    which     supersedes    the   Note,   allows     for

conversion even without any of the conditions precedent of

the   Note   occurring.   Karsch     further    argues    that    because

Chaiken was issued common shares, Karsch was owed equity under

the Side Letter Agreement’s terms.

      Ultimately,     however,    the   parties’     dispute     over   the

proper   interpretation    of     the   Side   Letter    Agreement      and

whether the Side Letter Agreement provides a separate avenue

for debt-to-equity conversion may not matter. Assuming it

could, Karsch concedes that Geoffrey Chaiken was issued only

common shares, and Defendants point to evidence suggesting

that common shares are not “shares having superior voting




                                    7
rights   on     a    per   share     basis      to   the      Company’s      Series    A

Preferred Shares.” (See Defs. Mem. at 11 (citing Dkt. No.

175-4).)       Therefore,       it    may       be   that      no     debt-to-equity

conversion-triggering event occurred under either of the

parties’       differing       interpretations           of     the    Side    Letter

Agreement. In that case, the Court may have reached an

altogether different conclusion on the appropriateness of

granting summary judgment. For this reason, the Court grants

the   Reconsideration          Motion   to       allow     further      briefing      on

whether there is an appropriate basis to grant Defendants’

motion for summary judgment with respect to Karsch’s breach-

of-contract claim.

B.    DISMISSAL OF THE REMAINING NONCONTRACTUAL CLAIMS AND

      FRAUD CLAIMS

      The Court is persuaded that the Remaining Noncontractual

Claims -- that is, Karsch’s breach of the covenant of good

faith    and     fair      dealing,     unjust        enrichment,         breach      of

fiduciary duty, and negligent misrepresentation claims -- are

duplicative         of   the   breach-of-contract             claim.    It    is   well

established that a plaintiff bringing a breach-of-contract

claim cannot also bring a claim for breach of the covenant of

good faith and fair dealing, unjust enrichment, breach of

fiduciary duty, or negligent misrepresentation arising from

the terms of the contract. See, e.g., MVP Health Plan, Inc.


                                            8
v. OptumInsight, Inc., 765 F. App’x 615, 617 (2d Cir. 2019)

(noting that “a simple breach of contract is not to be

considered a tort unless a legal duty independent of the

contract   itself   has   been   violated”   (citation   omitted));

Mexico Infrastructure Finance, LLC v. Corp. of Hamilton, No.

17 Civ. 6424, 2020 WL 4572679, at *6 (S.D.N.Y. Aug. 7, 2020)

(explaining that a breach-of-fiduciary-duty claim may be

dismissed when the agreement covers the subject matter of the

alleged fiduciary duty); Houston Casualty Co. v. Paul Ryan

Assocs., Inc., 348 F. Supp. 3d 363, 364 (S.D.N.Y. 2018)

(“Under New York law, because ‘every contract contains an

implied covenant of good faith and fair dealing,’ a ‘cause of

action alleging a breach of good faith is duplicative of a

cause of action alleging breach of contract.’” (citation

omitted)); Professional Merchant Advance Capital, LLC v. C

Care Services, LLC, No. 13 Civ. 6562, 2015 WL 4392081, at *6

(S.D.N.Y. July 15, 2015) (noting that a claim for unjust

enrichment is duplicative of a breach-of-contract claim when

there is an enforceable agreement and the same damages are

sought).

     In the April 2 Letter, Karsch addresses only the validity

of his claim for breach of the covenant of good faith and




                                  9
fair dealing.1 Karsch argues that this claim is valid because

it is premised on Defendants’ conduct in allegedly depriving

Karsch of the benefit of his bargain. The Court is not

persuaded.

       It is true that a plaintiff may bring a claim for breach

of the covenant of good faith and fair dealing when “one

party’s   conduct,     though   not   breaching    the   terms   of    the

contract in a technical sense, nonetheless deprived the other

party of the benefit of its bargain.” Pearce v. Manhattan

Ensemble Theater, Inc., 528 F. Supp. 2d 175, 180-81 (S.D.N.Y.

2007) (citation omitted). But Karsch has not adequately shown

cause as to how this exception applies in the instant case.

       Karsch argues in the April 2 Letter that “Blink’s bad

faith actions misled Karsch in respect of their intention to

convert his investment into equity” and points to Defendants’

use of the capital raised from the Bridge 1 financing round

to prepay Karsch’s investment. (April 2 Letter at 4.) But

this is not conduct that supports a deprivation of the duty

of good faith and fair dealing. The duty of good faith and

fair    dealing   is   “meant    to     prevent   either    party     from


1In a footnote to the April 2 Letter, Karsch states that because “Karsch’s
breach of contract claim has survived summary judgment (Dkt. 171), Karsch
does not oppose Blink’s request for summary judgment on Karsch’s claims
for unjust enrichment, negligent misrepresentation, and breach of
fiduciary duty.” (April 2 Letter at 1 n.1.) The Court construes this
statement as a concession on Karsch’s part that these claims are
duplicative of the breach-of-contract claim.


                                   10
‘destroying or injuring the right of the other party to

receive the fruits of the contract.” Gruppo, Levey & Co. v.

ICOM Info. & Comm’cns, Inc., No. 01 Civ. 8922, 2003 WL

21511943, at *8 (S.D.N.Y. July 1, 2003) (internal quotation

marks and citation omitted). However, “a party does not

violate the covenant of good faith and fair dealing solely by

acting in its own self-interest consistent with its rights

under the contract.” S. Telecom Inc. v. ThreeSixty Brands

Grp., LLC, No. 20 Civ. 2151, 2021 WL 621235, at *12 (S.D.N.Y.

Feb.    17,    2021)    (internal     quotation   marks   and   citation

omitted). Here, there is no dispute that Defendants were well

within their contractual rights to prepay the Note before

Karsch’s debt converted to equity. (See Dkt. No. 176-1, at 4

(“The Company may prepay the Notes without penalty, but any

prepayment shall be made pro rata among all Notes.”).)

       The Court is not fully persuaded, however, that Karsch’s

fraud claims should be dismissed as a matter of law. A

plaintiff typically cannot maintain a claim for fraud, “when

the only fraud charged relates to a breach of contract, or

where the fraud claim is duplicative of, or inextricably

related       to,   a   breach   of    contract   claim.”   Dooley    v.

Metropolitan Jewish Health Sys., No. 02 Civ. 4640, 2003 WL

22171876, at *10 (E.D.N.Y. July 30, 2003) (citation omitted).

But a plaintiff may differentiate the two claims if he or she


                                      11
can demonstrate a legal duty separate from the duty to perform

under       the     contract;           demonstrate        a        fraudulent

misrepresentation collateral or extraneous to the contract;

or seek special damages. Somnia, Inc. v. Change Healthcare

Technology Enabled Servs., LLC, No. 19 Civ. 8983, 2021 WL

639529, at *5 (S.D.N.Y. Feb. 16, 2021).

      Karsch      seems      to        suggest     that       the    relevant

misrepresentations        and     omissions      were   collateral     to   the

contract. A fraud is considered collateral or extraneous when

it “consist[s] of independent false representations, made

before there ever was a contract between the parties, which

[leads a Plaintiff] to enter into it.” Triangle Underwriters,

Inc. v. Honeywell, Inc., 604 F.2d 737, 747 (2d Cir. 1979).

But   the   parties’      briefing      on   whether    the    complained-of

misrepresentations can be considered collateral or extraneous

is minimal. The Court will accordingly allow the parties to

further brief whether there is an appropriate basis to grant

Defendants’ proposed motion for summary judgment with respect

to Karsch’s Fraud Claims.

                                III.     ORDER

      For the reasons discussed above, it is hereby

      ORDERED that defendants Blink Health Ltd., Geoffrey

Chaiken, and Matthew Chaiken’s motion for reconsideration

(Dkt. No. 174) is GRANTED. The parties are directed to submit


                                        12
a proposed briefing schedule with deadlines for Defendants’

proposed motion for summary judgment on Plaintiff’s breach-

of-contract claim and fraud claims, Plaintiff’s opposition to

summary judgment, and Defendants’ reply brief; and it is

further hereby

     ORDERED that the Remaining Noncontractual Claims (Counts

Six through Eight and Ten through Eleven) are DISMISSED with

prejudice.

SO ORDERED.

Dated:    New York, New York
          24 May 2021




                               13
